Citation Nr: 0640062	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  01-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to July 1974.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision, in which the RO, 
inter alia, denied the veteran service connection for 
bilateral hearing loss, for pancreatitis, for post-traumatic 
stress disorder (PTSD), for hypertension, and for an eye 
disorder.  The veteran filed a notice of disagreement (NOD) 
in September 2000, and the RO issued a statement of the case 
(SOC) in October 2000.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2001.

In December 2001, the RO granted the veteran service 
connection for PTSD and for  bilateral hearing loss; hence, 
those matters are no longer in appellate status.

In July 2003, the Board remanded to the RO the claims for 
service connection for pancreatitis, for hypertension, and 
for an eye disorder, for further development.  Thereafter, 
the RO continued the denial of the veteran's claims.

In August 2004, the Board denied the veteran's claim for 
service connection for an eye disorder and remanded to the RO 
the claims for service connection for pancreatitis and for 
hypertension.  After completing the requested actions, the RO 
continued denial of the claims remaining on appeal and 
returned these matters to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that, in a May 
2002 letter a VA psychologist, L.J., Ph.D., stated that the 
veteran's hypertension was worsened by his PTSD.  The Board 
finds that this letter raises the issue of entitlement to 
service connection for hypertension as secondary to service-
connected PTSD.  Further, in his July 2004 written brief, the 
veteran's representative raised the issue of service 
connection for pancreatitis as secondary to service-connected 
PTSD.  As these matters have not been adjudicated by the RO, 
and are not inextricably intertwined with the claims for 
service connection, on a primary basis, on appeal (see, e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), they are 
not properly before the Board.  Hence, these matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Although the veteran had gastrointestinal complaints in 
service, the only medical opinion to address the relationship 
between his current pancreatitis and his in-service 
gastrointestinal complaints tends to weigh against the claim.

3.  Although the veteran was shown to have a one-time high 
blood pressure reading in service, hypertension was first 
diagnosed more than one year after his discharge from 
service, and the only medical opinion to address the 
relationship between his current hypertension and his service 
tends to weigh against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatitis are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In November 2003, during the pendancy of this appeal, the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
same letter listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the appellant and his 
representative were afforded an opportunity to respond before 
the RO readjudicated the claim (as reflected in the January 
2004 SSOC).  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support each claim for service connection, and has 
been afforded ample opportunity to submit such information 
and evidence. 

The Board also finds that the post-rating notice letter in 
November 2003, and follow-up letter in September 2004, 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The November 2003 
letter advised that VA is required to make reasonable efforts 
to obtain military medical records, VA records, Social 
Security Administration records, or records from other 
Federal agencies, and to make reasonable efforts to obtain 
relevant records not held by a Federal agency.  The September 
2004 letter specifically requested that the veteran submit an 
authorization form to allow the RO to obtain medical records 
from a private hospital.  In addition, the September 2004 
letter specifically advised the appellant, "[i]f you have 
any evidence in your possession that pertains to your appeal, 
which is not already of record with the VA, please send it to 
us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents substantially meeting the VCAA's notice 
requirements were provided to the appellant after the rating 
action on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO gave the appellant 
notice of what was required to substantiate his claim, and 
the appellant was afforded an opportunity to submit 
information and evidence pertinent to his claim via the 
November 2003 letter.  Following the issuance of the more 
recent, September 2004 letter-which further completed VA's 
notice requirements-the appellant was afforded yet another 
opportunity to present information or evidence pertinent to 
the claims on appeal prior to the RO's readjudication of the 
claim in June 2006.  Neither in response to the documents 
cited above, nor at any other point during the pendency of 
this appeal, has the appellant informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in a June 2006 SSOC, after the 
original adjudication of the veteran's claims; as with the 
earlier documents, the Board finds that the timing of that 
notice is not prejudicial to the veteran.  In any event, the 
Board notes that the decision herein denies the veteran's 
claims for service connection for pancreatitis and 
hypertension; therefore, no disability rating or effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  The appellant was afforded VA-contracted medical 
examinations in connection with the claims, and the reports 
of those examinations, to include medical opinions, are of 
record.   Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with either claim.  For the reasons expressed in more detail 
below, the Board finds that further examination and medical 
opinion in connection with the pancreatitis claim is not 
warranted.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as cardiovascular diseases to include 
hypertension, which are manifested to a compensable degree 
(10 percent for hypertension) within a prescribed period 
after discharge from service (one year for hypertension), 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A.  Service Connection for Pancreatitis

The service medical records show that in February 1969, the 
veteran complained of stomach cramps.  It was noted that he 
had severe epigastric pain.  It was also noted that he had 
done some drinking the previous day.  The diagnosis was 
probable gastroenteritis.  In July 1973, the veteran was 
treated after vomiting a small amount of blood.  He drank 
alcohol heavily the night before.  He underwent a 
gastroscopy, which found Mallory-Weiss syndrome and there was 
no sign of peptic ulcer disease.  The diagnosis was Mallory-
Weiss syndrome.  On the veteran's November 1973 separation 
Report of Medical History, he noted that he did have stomach, 
liver, or intestinal trouble.  The physician noted that a 
gastroscopy was performed in July 1973 and was negative.  
Further, the physician noted that the veteran had no 
recurrence and no problems since that time.  The veteran's 
Report of Medical Examination noted that he was diagnosed 
with Mallory-Weiss syndrome in July 1973, but the examination 
report did not note that he had any permanent residuals.

The veteran asserted in his December 1999 statement that 
after a two week jungle survival school at Clark Air Base, 
and his return from the jungle, he had extreme stomach pains 
and was hospitalized prior to shipment to Vietnam.  He 
further stated that these stomach problems continued to this 
day and he had been hospitalized twice for these problems.

Post service, the first evidence of a diagnosis of 
pancreatitis was in a January 2000 VA inpatient treatment 
record.  A January 2000 X-ray of the abdomen revealed 
findings consistent with acute or subacute pancreatitis and 
mild diffuse fatty infiltration of the liver.

In June 2000, the veteran underwent a VA examination, during 
which he was diagnosed with pancreatitis.  No mention was 
made as to the etiology of the pancreatitis.

In December 2003, the veteran underwent a VA examination.  
The examiner noted that he reviewed the veteran's claims 
file, and after physical examination, the diagnosis was 
abdominal pain/pancreatitis.  The examiner noted that the 
veteran had a history of alcohol abuse, and had evidence of 
this problem prior to discharge from service.  Further, the 
examiner noted that while in service, the veteran experienced 
a Mallory-Weiss tear secondary to alcohol.  The examiner then 
stated that there was no documented history of pancreatitis 
prior to the veteran's discharge from the military.

The Board notes that in his July 2004 written brief, the 
veteran's representative argued that the December 2003 VA 
examination was not adequate because the VA examiner neither 
provided a direct opinion as to etiological relationship of 
the claimed stomach condition to service, nor an opinion as 
to etiology of the claimed condition if not related to 
service.  However, the Board finds that the December 2003 VA 
examiner's opinion, as a whole, tends to indicate that 
pancreatitis was not incurred in service.  Moreover, while 
the opinion does not explicitly address the relationship 
between the in-service Mallory-Weiss tear and the current 
pancreatitis, the fact that the examiner relates the Mallory-
Weiss tear to in-service alcohol abuse (willful misconduct) 
indicates that, even if related, service connection would be 
precluded.  See 38 U.S.C.A. § 1110 (West 2002).  Thus, 
notwithstanding the  representative's assertions, another 
medical opinion is not warranted.  The Board also notes that 
there is no evidence in the claims file even suggesting that 
the veteran's current pancreatitis was present in service or 
is related to service.  On the contrary, the only medical 
evidence addressing the etiology of the veteran's 
pancreatitis shows that this disability was not present in 
service.  Further, neither the veteran nor his representative 
has identified or even alluded to the existence of any 
contrary medical opinion.  As such, the Board accepts the 
December 2003 VA physician's statement--based on review of 
the veteran's complete claims file and also based on physical 
examination-as probative evidence that service connection 
for the veteran's pancreatitis is not warranted.

B.  Service Connection for Hypertension

The veteran's service medical records were reviewed.  The 
November 1973 separation Report of Medical History shows that 
the veteran reported having high blood pressure.  The 
physician noted on the form that the veteran had elevated 
blood pressure noted on his December 1970 flying physical 
examination; however, three day checks revealed normal 
readings with no problems since that time.  The veteran's 
remaining service medical records are devoid of any diagnosis 
of hypertension or other showings of elevated blood pressure.

The earliest post-service evidence of a diagnosis of 
hypertension is a January 2000 VA inpatient treatment record 
that shows a discharge diagnosis of hypertension.  The Board 
notes that this is more than one year after the veteran's 
discharge from service. 

The Board finds that there simply is no medical evidence 
suggesting that hypertension was present in service or until 
many years thereafter, nor is there any medical evidence of a 
nexus between this disorder and the veteran's military 
service.  On the contrary, the only medical opinion to 
directly address the etiology of the veteran's current 
hypertension weighs against the claim.  In this regard, the 
Board notes that in December 2003, the veteran underwent a VA 
examination.  The VA physician noted that he reviewed the 
veteran's claims file.  After physical examination, the 
pertinent diagnosis was hypertension.  The VA physician noted 
that review of the medical records indicated that the veteran 
had normal blood pressure measurements prior to discharge 
from active duty.  The veteran's claims file was returned to 
the December 2003 VA physician to opine as to whether the 
veteran had a diagnosis of hypertension within one year after 
his discharge from service.  In December 2005, the VA 
physician noted that in July 1967, the veteran's blood 
pressure was 124/76, which was within normal limits.  In July 
1973, his blood pressure was 126/76, and in November 1973, 
his blood pressure was 128/80.  The physician opined that it 
was less likely than not that the veteran's hypertension was 
related to his military service because all blood pressure 
measurements he could find in the military medical records 
were within normal limits.  Further, he stated that he could 
not find in the claims file any medical records for the year 
following the veteran's discharge from service.  As the 
examiner based his opinion on both examination of the 
veteran, and his review of the veteran's service and post-
service medical records, the Board finds this opinion 
probative of the medical nexus question.  Neither the veteran 
nor his representative has presented, identified, or even 
alluded to any medical opinion to support the claim.

C.  Both Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that his pancreatitis and 
hypertension are related to service, these claims turn on a 
medical matter.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, the veteran's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, the claims for service 
connection for pancreatitis and hypertension must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against each claim, that doctrine is not 
for application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

 Service connection for pancreatitis is denied.

Service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


